                                                                                         FILED
                                                                                2019 May-07 PM 01:11
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

CORDELL WADE,               )
                            )
    Plaintiff,              )
                            )
v.                          )                 Case No. 2:18-cv-00471-ACA-JHE
                            )
BRANDON FALLS and LESLIE T. )
WILSON,                     )
                            )
    Defendants.

                          MEMORANDUM OPINION
      The magistrate judge filed a report on April 9, 2019, recommending that,

pursuant to 28 U.S.C. § 1915A(b)(1), the court dismiss this action without

prejudice for failing to state a claim upon which relief can be granted. (Doc. 13).

Although the magistrate judge advised the plaintiff of his right to file specific

written objections within fourteen days, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court MODIFIES the

magistrate judge’s report, but ACCEPTS the recommendation to dismiss Plaintiff

Cordell Wade’s complaint without prejudice.

      First, the magistrate judge recommended dismissing Mr. Wade’s due process

claims as barred by the statute of limitations. (Doc. 13 at 4–5). But the statute of

limitations is an affirmative defense and, as a result, a “dismissal on statute of
limitations grounds is appropriate only if it is apparent from the face of the

complaint that the claim is time-barred.” Boyd v. Warden, Holman Corr. Facility,

856 F.3d 853, 872 (11th Cir. 2017). In this case, the court cannot tell from the face

of the complaint when the statute of limitations began running because the

complaint does not state when Mr. Wade became aware of the defendants’ alleged

wrongful acts. See Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003).

Without an accrual date, the court cannot tell when the statute of limitations

expired. Accordingly, the court will not dismiss Mr. Wade’s due process claims as

barred by the statute of limitations.

      However, the court agrees with the magistrate judge that Heck v. Humphrey,

512 U.S. 477, 486–87 (1994), bars Mr. Wade’s due process claims. (See Doc. 13

at 5–6).   Accordingly, the court ACCEPTS that recommendation and WILL

DISMISS the due process claims as barred by the Heck doctrine.

      Second, the magistrate judge recommended dismissing Mr. Wade’s claim

under Brady v. Maryland, 373 U.S. 83 (1963) on the basis that Brady claims must

be raised in a 28 U.S.C. § 2254 petition for writ of habeas corpus, and Mr. Wade’s

complaint does not establish that he exhausted his state court remedies, which is a

prerequisite to habeas relief under § 2254. (Doc. 13 at 7). The court agrees that it

must dismiss Mr. Wade’s Brady claim, but modifies the report and

recommendation to clarify the basis for that dismissal.


                                         2
      The Supreme Court has held that district courts “may not recharacterize a

pro se litigant’s motion as a request for relief under [28 U.S.C.] § 2255—unless the

court first warns the pro se litigant about the consequences of the

recharacterization, thereby giving the litigant an opportunity to contest the

recharacterization, or to withdraw or amend the motion.” Castro v. United States,

540 U.S. 375, 382 (2003). The Eleventh Circuit has held that this rule also applies

to filings recharacterized as § 2254 petitions. Ponton v. Sec’y, Fla. Dep’t of Corr.,

891 F.3d 950, 953 n.3 (11th Cir. 2018). In this case, the magistrate judge did not

comply with the Castro requirements for recharacterizing a filing as a § 2254

petition, so the court cannot dismiss Mr. Wade’s Brady claim based on the

requirements set out in § 2254.

      But the court concludes that it must dismiss Mr. Wade’s Brady claim

because the Heck doctrine bars him from raising that claim under § 1983. As the

Supreme Court has explained:

      A Brady claim, when successful postconviction, necessarily yields
      evidence undermining a conviction: Brady evidence is, by definition,
      always favorable to the defendant and material to his guilt or
      punishment. . . . Accordingly, Brady claims have ranked within the
      traditional core of habeas corpus and outside the province of § 1983.

Skinner v. Switzer, 562 U.S. 521, 536 (2011). Because Mr. Wade cannot assert a

Brady claim without necessarily undermining his conviction, such a claim is not




                                         3
cognizable under § 1983. See Heck, 512 U.S. at 483. Accordingly, the court

WILL DISMISS Mr. Wade’s Brady claim.

      The court ACCEPTS the magistrate judge’s report and ADOPTS his

recommendations in all other respects.            In accordance with 28 U.S.C.

§ 1915A(b)(1), the court WILL DISMISS this action WITHOUT PREJUDICE

for failing to state a claim upon which relief can be granted.

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this May 7, 2019.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          4
